Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Claim 1 is amended and claims 1-6 are pending.
Claim Rejections - 35 USC § 103
Claims 1-4 and 6 are  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng Xing ( 200410082927) in view of Horie Eiko ( Jp 7313114), Abe ( 3925567), Lodge ( 5188859) and Fuentes et al ( 2012/0196015) .
For claim 1 ,  Zheng discloses a method for preparing laver cracker comprising of a cracker core and a superficial laver layer.  The cracker is made by coating edible adhesive on the surface of the cracker core and sticking the dried laver onto the surface of the cracker and baking.  The adhesive is a bonding solution comprising water, sugar,starch and salt.  The bonding solution is between the cracker core and the laver layer.  The cracker core can be of various shapes made of materials such as rice flour.  As shown in the drawing, the cracker core and laver layer are in a shape of a sheet. ( see entire reference)
Zheng does not disclose pressing the cereal sheet and laver sheet , applying oil on the sheet and the temperature parameter, the amount of rice powder based on 100 parts starch, the type of oil as in claim 1, the roller as in claim 2-3, cutting as in claim 4 and sprinkling seasoning as in claim 6.

Fuentes disclose a process for making pita chip.  Fuentes discloses the use of pin roller to press the interior surfaces of a dough tube together.  The pressing flattens the tube such that the inner surfaces of the pocket adhere in places, thereby forming a flat, double layered product.  ( see paragraph 0023)
Abe discloses a process of preparing snack-foods from starch.  The snack is prepared from glutinous type starch containing 20% or more of rice flour and/or other cereal flour as raw material.  As the glutinous type starch, there are exemplified glutinous rice starch, waxy corn starch, glutinous millet starch etc..  Example 1 show a mixture of of 50% starch and 50% rice flour.  Example 2 shows a different ratio of 7:30.   ( see entire reference)
Lodge discloses a process for preparing low fat snack.  Lodge teaches to coat the snack pieces with oil and then cooking.  The oil used for the coating includes soybean oil, canola oil, sunflower oil, rapeseed oil etc..  ( see col 5 lines 25-45, col. 2 lines 61-63)
It would have been obvious to press the core and layer sheet in the Zheng process to ensure that the two layers are securely adhere to each other.  Such processing is known in the art as Fuentes teaches to press interior surfaces so that they adhere to each other.  It would have been obvious to use pin roller as disclosed in Fuentes to carry out the pressing. Eiko discloses the laver is coated with mix containing oil and finer powder of spice or condiment.  It would have been obvious to apply an oil coating as taught by Eiko to enhance the flavoring and taste of the product.  It would have been obvious 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the .
Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng in view  of Eiko, Abe, Lodge and Fuentes as applied to claims 1-4 and 6 above, and further in view of Takeuchi (2004/0022903)
Zheng in view of Eiko, Abe, Lodge and Fuentes does not disclose the cutting as in claim 5.
Takeuchi teaches cutting using roller cutter. ( see paragraph 0059)
It would have been obvious to use any known cutting technique such as the one disclosed in Takeuchi when cutting the product.  
Response to Arguments
Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitations on the oil and amounts of rice powder and starch.  New references are added to address the limitations. Applicant argues Eiko, Fuentes and Takuechi are not related to a laver-snack comprising cereal sheet and a laver sheet and are in completely different technical fields.  This argument is not persuasive because the references are not used for teaching of laver snack comprising cereal sheet and laver sheet.  The reasons for relying on the references are explained in the rejection and applicant does not argue the combination of references with respect to Zheng.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues Zheng discloses adhesive in which water, sugar ,starch and salt are mixed which is different from the claimed invention of water only.  This argument is not persuasive.  Claim 1 does not exclude other components disclosed in Zheng.  The solution in Zheng is water solution because it contains water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 8, 2021